Robert Oxe plaint. agt William Longfellow of Newberry and Joseph Dell of Boston or either of them Defts for not paying the Summe of two hundred & thirty Six pound in currant mony of New-England due by bond bearing date June. 2d 1677. under the hands & Seales of sd Longfellow and Dell with all other due damages &c. . . . The Jury . . . found for the plaint. forfiture of the bond, two hundred [473 ] thirty Six pounds mony & costs of Court: The Deft Dell appealed from this judgemt unto the next Court of Assistants.
[ See Records of Court of Assistants, i. 112.]